      Case 3:20-cv-00695-L-WVG Document 4 Filed 04/17/20 PageID.62 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID M. FINEMAN et al.,                             Case No.: 20cv695-L(WVG)
12                                      Plaintiffs,
                                                          ORDER DISMISSING COMPLAINT
13   LUTZ-LAIDLAW PARTNERSHIP et al.,                     WITH LEAVE TO AMEND
14                                   Defendants.
15
16
17         In this breach of contract and fraud action, Plaintiffs allege federal jurisdiction
18   based on diversity of citizenship under 28 U.S.C. §1332. (Compl. at 2.) Because the
19   complaint does not sufficiently allege the parties' citizenship, the action is dismissed with
20   leave to amend.
21         Unlike state courts,
22         Federal courts are courts of limited jurisdiction. They possess only that
           power authorized by Constitution and statute, which is not to be expanded
23         by judicial decree. It is to be presumed that a cause lies outside this limited
24         jurisdiction, and the burden of establishing the contrary rests upon the party
           asserting jurisdiction.
25
26   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted).
27   Federal courts are constitutionally required to raise issues related to federal subject matter
28   jurisdiction and may do so sua sponte. Arbaugh v. Y&H Corp., 546 U.S. 500, 514

                                                      1
                                                                                     20cv695-L(WVG)
      Case 3:20-cv-00695-L-WVG Document 4 Filed 04/17/20 PageID.63 Page 2 of 4


 1   (2006). Accordingly, a federal court must satisfy itself of its jurisdiction over the subject
 2   matter before proceeding to the merits of the case. Ruhrgas AG v. Marathon Oil Co., 526
 3   U.S. 574, 577, 583 (1999).
 4          "A plaintiff suing in a federal court must show in his pleading, affirmatively and
 5   distinctly, the existence of whatever is essential to federal jurisdiction, and, if he does not
 6   do so, the court, on having the defect called to its attention or on discovering the same,
 7   must dismiss the case, unless the defect be corrected by amendment.” Tosco Corp. v.
 8   Communities for a Better Env’t, 236 F.3d 495, 499 (9th Cir. 2001) (internal citations and
 9   quotation marks omitted), abrogated on other grounds by Hertz Corp. v. Friend, 559
10   U.S. 77, 82-83 (2010). Plaintiff relies on 28 U.S.C. §1332, which requires complete
11   diversity of citizenship between plaintiffs and defendants. The complaint must
12   affirmatively allege the state of citizenship of each party. Bautista v. Pan Am. World
13   Airlines, Inc., 828 F.2d 546, 552 (9th Cir.1987); see also Kanter v. Warner-Lambert, Co.,
14   265 F.3d 853 (9th Cir. 2001).
15          The complaint names David M. Finneman and Connie S. Finneman (the
16   "Finnemans") as Plaintiffs. It names Lutz-Laidlaw Partnership, Walter Robert Laidlaw,
17   Frances Evon Laidlaw as Defendants. ABC Corporations, DEF Partnerships, GHI
18   Limited Liability Companies, John Does and Jane Does are named as Doe Defendants.
19   (See Compl. at 2.)
20          The complaint alleges that the Finnemans have “their principal place of residence
21   in South Dakota.” (Compl. at 2.) For diversity purposes, a person is a citizen of a state
22   where he or she is domiciled. Kanter, 265 F.3d at 857. “[T]he diversity jurisdiction
23   statute, 28 U.S.C. § 1332, speaks of citizenship, not of residency.” Id. Plaintiffs do not
24   allege their citizenship, and their allegation of “principal place of residence” is too vague
25   to draw any inferences regarding their domicile.
26          Plaintiffs allege that Defendant Walter Robert Laidlaw is a resident of Los Angeles
27   County and husband of Defendant Frances Evon Laidlaw. Plaintiffs have not properly
28   ////

                                                    2
                                                                                      20cv695-L(WVG)
      Case 3:20-cv-00695-L-WVG Document 4 Filed 04/17/20 PageID.64 Page 3 of 4


 1   alleged the citizenship of either individually named Defendant. See Kanter, 265 F.3d at
 2   857.
 3          Plaintiffs allege that Defendant Lutz-Laidlaw Partnership is a South Dakota
 4   general partnership and that Defendant Walter Robert Laidlaw is its general partner.
 5   (Compl. at 2.) For purposes of diversity, “a partnership is a citizen of all of the states of
 6   which its partners are citizens.” Johnson v. Columbia Properties Anchorage LP, 437
 7   F.3d 894, 899 (9th Cir. 2006); Carden v. Arkoma Assoc., 494 U.S. 185, 195-96 (1990).
 8   To properly allege its citizenship, a plaintiff must allege the citizenship of each partner.
 9   Carden, 494 U.S. at 195-96. Plaintiffs have not alleged the citizenship of each of Lutz-
10   Laidlaw Partnership’s partners and have therefore not alleged its citizenship.
11          Plaintiffs have not alleged the citizenship of any of the Doe Defendants, whether
12   business entities or individuals. Failure to do so destroys diversity jurisdiction. Garter-
13   Bare Co. v. Munsingwear, Inc., 650 F.2d 975, 981 (9th Cir. 1980).
14           Because Plaintiffs do not allege the facts necessary to establish diversity, the
15   complaint is dismissed for lack of subject matter jurisdiction. Plaintiffs are granted leave
16   to file an amended complaint to amend the jurisdictional allegations. See 28 U.S.C.
17   §1653. If Plaintiffs choose to file an amended complaint, they must do so no later than
18   May 11, 2020.
19
20          IT IS SO ORDERED.
21
22   Dated: April 17, 2020
23
24
25
26
27
28

                                                    3
                                                                                      20cv695-L(WVG)
     Case 3:20-cv-00695-L-WVG Document 4 Filed 04/17/20 PageID.65 Page 4 of 4


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           4
                                                                        20cv695-L(WVG)
